Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
                                                     Claim Interpretation
MPEP 2103 (Patent Examiner Process) [R-08.20187] recites:
The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It Is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01,for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
(A)    statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B)    "adapted to" or "adapted for" clauses,
(C)    "wherein" or "whereby" clauses,
(D)    contingent limitations,
(E)    printed matter, or
(F)    terms with associated functional language.
The list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Berlins, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§2111.02 through 2111.05.
Claims 1, 16 recites, “a plurality of loan refinancing outcomes to undertake a loan refinancing activity..” 
Claims 1,16 do not positively recite any activity (the loan refinancing activity has not been undertaken) 
Therefore, these limitations are directed to intended use language and therefore these limitations are not being given patentable weight.
            Claim 16, recites, “training an automated loan classification circuit on the training set of interactions to classify at least one refinancing action”
Claim 16 does not recite positively recite any activity (the classifying of the refinancing action has not actually occurred)
Therefore, these limitations are directed to intended use language and therefore these limitations are not being given patentable weight.

                

Double Patenting

1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over clams 1, 13 of copending Application No. 16/886,889, herein the ‘889 application.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach a system and method for classifying loan data using an automated loan classification circuit and a robot process automation circuit that is trained on data obtained from the automated loan classification to undertake a loan action.

The difference between the two applications is that the ‘889 application teaches an artificial intelligence circuit to classify loan data and the instant application teaches an automated loan classification circuit to classify loan data.
However it would have been obvious to a person of ordinary skill in the art to modify claims 1,13 of the ‘889 application by substituting the “artificial intelligence circuit” with the “automated loan classification circuit”, and thereby resulting in the claims of the present application, since the claims of the present application and the claims recited in the Patent document indeed do perform a similar function. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over clams 1, 12 of copending Application No. 16/886,690, herein the ‘690 application.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach a system and method for classifying loan data using an automated loan classification circuit and a robot process automation circuit that is trained on data obtained from the automated loan classification to undertake a loan action.

The difference between the two applications is that the ‘690 application teaches an artificial intelligence circuit to classify loan data and the instant application teaches an automated loan classification circuit to classify loan data.
However it would have been obvious to a person of ordinary skill in the art to modify claims 1,12 of the ‘690 application by substituting the “artificial intelligence circuit” with the “automated loan classification circuit”, and thereby resulting in the claims of the present application, since the claims of the present application and the claims recited in the Patent document indeed do perform a similar function. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.









                                       Claim Rejections- 35 U.S.C § 101
3.	 Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system and method, which are one of the statutory categories of invention. (Step 1: YES).
Representative Claim 1 recites the limitations of:  
A robotic process automation system for negotiating refinancing of a loan, comprising: 
a data collection and monitoring circuit for collecting a training set of interactions between entities for at least one loan refinancing activity;
 an automated loan classification circuit that is trained on the training set of interactions to classify at least one loan refinancing action; and 
a robotic process automation circuit that is trained on a plurality of loan refinancing actions classified by the automated loan classification circuit and a plurality of loan refinancing outcomes to undertake a loan refinancing activity on behalf of a party to a loan.


           
Claim 16 recite substantially similar subject matter, and therefore are analyzed together with claim 1.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction,  steps for consolidating a set of loans (data collection and monitoring for collecting a training set of interactions between entities for at least one loan refinancing activity; to classify at least one loan refinancing action; and a plurality of loan refinancing actions classified and a plurality of loan refinancing outcomes to undertake a loan refinancing activity on behalf of a party to a loan).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 1, 16 recites an abstract idea.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
A robotic process automation system, a data collection and monitoring service, and an automated loan classification circuit.
The training on the training set of interactions and the training on a plurality of loan refinancing actions is generally linking the identified abstract idea to a particular technology (automated circuit technology). See MPEP 2106.05(h).
The robotic process automation system, the data collection and monitoring service, and the automated loan classification circuit are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 16 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-15, 17-21 which further define the abstract idea that is present in their respective independent claims 1, 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-15, 17-21 are directed to an abstract idea. Thus, claims 1-21 are not patent-eligible.
                                          Claim Rejections- 35 U.S.C § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1,2, 16 are being rejected under 35 U.S.C 103(a) as being unpatentable over US 2011/0270779 to Showalter in view of, Infosys Whitepaper, “ROBOTIC PROCESS AUTOMATION (RPA) TO ACCELERATE MORTGAGE PROCESSING”, 2018, pages 1-8, herein RPA.
	Regarding claim 1, Showalter discloses:
 A robotic process automation system for negotiating refinancing of a loan, comprising: 
a data collection and monitoring circuit for collecting a training set of interactions between entities for at least one loan refinancing activity (At least: AT least: [0007], [0010], [0142], Fig 10; [0200]);
 	an automated loan classification circuit that is trained on the training set of interactions to classify at least one loan refinancing action (At least: (At least: Fig 10; [0060], [0071], [0072], [0077], [0125], Table 1 page 10:

    PNG
    media_image1.png
    542
    907
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    709
    838
    media_image2.png
    Greyscale

; and 
an  automation circuit that is trained on a plurality of loan refinancing actions classified by the automated loan classification circuit and a plurality of loan refinancing outcomes to undertake a loan refinancing activity on behalf of a party to a loan (At least: Table 1: continued: Cluster #22: Refinance prone borrower with performing property; [0125] to [0128]; [0155], [0267], [0316]).


Showalter does not disclose, RPA in the same field of endeavor discloses a robotic process automation circuit that is trained on a set of loan interactions (At least: pages 3,5): 
page 3: 

    PNG
    media_image3.png
    422
    928
    media_image3.png
    Greyscale

Page 5:

    PNG
    media_image4.png
    827
    852
    media_image4.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Showalter’s invention to include a robotic process automation circuit  
in order to ensure that by using robotic process automation technology, mortgage lenders can accelerate the mortgage process, thereby reducing the mortgage turnaround time (RPA: page 1: Introduction).

	Regarding claim 2, Showalter discloses the system of claim 1. Showalter further discloses wherein the loan refinancing activity includes at least one activity selected from among: initiating an offer to refinance, initiating a request to refinance, configuring a refinancing interest rate, configuring a refinancing payment schedule, configuring a refinancing balance, configuring collateral for a refinancing, managing use of proceeds of a refinancing, removing or placing a lien associated with a refinancing, verifying title for a refinancing, managing an inspection process, populating an application, negotiating terms and conditions for a refinancing, or closing a refinancing (At least: [0155], [0267], [0316])
	Regarding claim 16, Showalter discloses:
A method, comprising:
	collecting a training set of interactions from at least one entity related to at least one loan refinancing activity (At least: AT least: [0007], [0010], [0142], Fig 10; [0200]);
         training an automated loan classification circuit on the training set of interactions to classify at least one loan refinancing action (At least: (At least: Fig 10; [0060], [0071], [0072], [0077], [0125], Table 1 page 10).
   ; and 
training an automation circuit on a training set of a plurality of loan refinancing actions classified by the automated loan classification circuit and a plurality of loan refinancing outcomes to undertake a loan refinancing activity on behalf of a party to a loan (At least: Table 1: continued: Cluster #22: Refinance prone borrower with performing property; [0125] to [0128]; [0155], [0267], [0316]).

Showalter does not disclose, RPA in the same field of endeavor discloses a robotic process automation circuit that is trained on a set of loan interactions (At least: pages 3,5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Showalter’s invention to include a robotic process automation circuit in order to ensure that by using robotic process automation technology, mortgage lenders can accelerate the mortgage process, thereby reducing the mortgage turnaround time (RPA: page 1: Introduction).

3.	Claims 3-7, 10, 17 are being rejected under 35 U.S.C 103(a) as being unpatentable over Showalter in view of RPA and further in view of US 2018/0329399 to Neelankandan et al, herein Neelankandan.
	Regarding claim 3, Showalter discloses the system of claim 1. Showalter does not disclose, Neelankandan discloses wherein the data collection and monitoring circuit comprises at least one system selected from a group consisting of: an Internet of Things system (At least; Abstract; [0031], [0034], [0037]), a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, or an interactive crowdsourcing system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Showalter’s invention to include wherein the data collection and monitoring circuit comprises at least one system selected from a group consisting of: an Internet of Things system in order to ensure that supply chain management operations are improved upon (Neelankandan: [0006]).
	Regarding claim 4, Showalter discloses the system of claim 1. Showalter further discloses wherein the entities are a plurality of parties to a loan transaction (At least:  least :[0088]).
	Regarding claim 5, Showalter discloses the system of claim 4. Showalter further discloses wherein the plurality of parties is selected from a group consisting of: a primary lender, a secondary lender, a lending syndicate, a corporate lender, a government lender, a bank lender (At least: [0088], a secured lender, bond issuer, a bond purchaser, unsecured lender, a guarantor, a provider of security, a borrower, a debtor, an underwriter, an inspector, an assessor, an auditor, a valuation professional, a government official, or an accountant. 
	Regarding claim 6, Showalter discloses the system of claim 1. Showalter further discloses  wherein the automated loan classification circuit includes at least one of a machine learning system (At least: Abstract; [0073]), a model-based system, a rule-based system, a deep learning system, a hybrid system, a neural network, a convolutional neural network, a feed forward neural network, a feedback neural network, a self-organizing map, a fuzzy logic system, a random walk system, a random forest system, a probabilistic system, a Bayesian system, or a simulation system.
	Regarding claim 7, Showalter discloses the system of claim 1. Showalter does not disclose, RPA discloses wherein the robotic process automation circuit is trained on a plurality of interactions of parties with a plurality of user interfaces involved in a plurality of lending processes (At least: page 7:

    PNG
    media_image5.png
    932
    302
    media_image5.png
    Greyscale


Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify Showalter’s invention to include wherein the robotic process automation circuit is trained on a plurality of interactions of parties with a plurality of user interfaces involved in a plurality of lending processes  in order to ensure that by using robotic process automation technology, mortgage lenders can accelerate the mortgage process, thereby reducing the mortgage turnaround time (RPA: page 1: Introduction).
	Claim 17 is being rejected using the same rationale as claim 7.
	Regarding claim 10, Showalter discloses the system of claim 1. Showalter further discloses wherein the loan is of a type selected from at least one of an auto loan, an inventory loan, a capital equipment loan, a bond for performance, a capital improvement loan, a building loan, a loan backed by an account receivable, an invoice finance arrangement, a factoring arrangement, a pay day loan, a refund anticipation loan, a student loan, a syndicated loan, a title loan, a home loan (At least: [0003], [0039], [0061], [0063]), a venture debt loan, a loan of intellectual property, a loan of a contractual claim, a working capital loan, a small business loan, a farm loan, a municipal bond, or a subsidized loan.



4.	Claims 8-9, 18 are being rejected under 35 U.S.C 103(a) as being unpatentable over Showalter in view of RPA and further in view of US 2019/0287195 to Lee et al, herein Lee.
	Regarding claim 8, Showalter discloses the system of claim 1. Showalter does not disclose, Lee in the same field of endeavor discloses wherein upon completion of a refinancing process, a smart contract for a refinance loan is automatically configured by a smart contract circuit based on an outcome of the loan refinancing activity (At least: Fig 13 and associated text; [0164]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Showalter’s invention to include wherein upon completion of a refinancing process, a smart contract for a refinance loan is automatically configured by a smart contract circuit based on an outcome of the loan refinancing activity in order to ensure that the fractional ownership interest of the rental property is able to verified (Lee: [0164]).
	Claim 18 is being rejected using the same rationale as claim 8.
	Regarding claim 9, Showalter discloses the system of claim 1. Showalter does not disclose, Lee discloses wherein at least one of an outcome and an event of the refinancing is recorded in a distributed ledger associated with the loan (At least: Fig 13 and associated text; [0164]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Showalter’s invention to include wherein at least one of an outcome and an event of the refinancing is recorded in a distributed ledger associated with the loan in order to ensure that the fractional ownership interest of the rental property is able to verified (Lee: [0164]).



5.	Claims 11,19 are being rejected under 35 U.S.C 103(a) as being unpatentable over Showalter in view of RPA and further in view of US 2019/0244287 to Prasad Datta.
	Regarding claim 11, Showalter discloses the system of claim 1. Showalter does not disclose, Prasad Datta discloses further comprising a valuation circuit structured to use a valuation model to determine a value for a collateral for the loan (At least: [0022], [0032], [0048]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Showalter’s invention to include further comprising a valuation circuit structured to use a valuation model to determine a value for a collateral for the loan in order to ensure that by using several different stages of an automated process for determining collateral allocations are improved via machine learning and blockchain technology, which may improve speed and efficiency of the process and conserve computing resources (e.g., processing resources, memory resources, and/or the like), networking resources, and/or the like (Prasad Datta: [0052)).
	Claim 19 is being rejected using the same rationale as claim 11.

6.	Claims 12-25, 20 are being rejected under 35 U.S.C 103(a) as being unpatentable over Showalter in view of RPA and further in view of Prasad Datta and US Patent 8,762,246 to Blank.
	Regarding claim 12, Showalter discloses the system of claim 11. Showalter does not disclose, Blank discloses wherein the valuation circuit further comprises a market value data collection circuit structured to monitor and report on marketplace information relevant to a value of the collateral (At least: column 4: lines 61-67; column 5: lines 1-3).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Showalter’s invention to include wherein the valuation circuit further comprises a market value data collection circuit structured to monitor and report on marketplace information relevant to a value of the collateral in order to ensure that the web based collateral management system links dealers with investors in a safe, efficient and reliable manner (Blank: column 4: lines 53-56).
	Claim 20 is being rejected using the same rationale as claim 12.
	Regarding claim 13, Showalter discloses the system of claim 12. Showalter does not disclose, Blank discloses wherein the market value data collection circuit is further structured to monitor pricing data or financial data for an offset collateral item in at least one public marketplace (At least:  column 4: lines 61-67; column 5: lines 1-3).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Showalter’s invention to include wherein the market value data collection circuit 1s further structured to monitor pricing data or financial data for an offset collateral item in at least one public marketplace in order to ensure that the web based collateral management system links dealers with investors in a safe, efficient and reliable manner (Blank: column 4: lines 53-56).
	Regarding claim 14, Showalter discloses the system of claim 13. Showalter does not discloses, Blank discloses wherein a plurality of offset collateral items for valuing the collateral is constructed using a clustering circuit based on an attribute of the collateral (At least: column 6: lines 27-43).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Showalter’s invention to include wherein a plurality of offset collateral items for valuing the collateral is constructed using a clustering circuit based on an attribute of the collateral in order to ensure balance the load of processing the collateral data (Blank: column 6: lines 37-40).
	Regarding claim 15, Showalter discloses the system of claim 14. Showalter does not disclose, Blank discloses wherein the attribute is selected from a group consisting of: a category of the collateral, an age of the collateral, a condition of the collateral (At least: column 13: lines 22-33; column 4: lines 53-67; column 6: lines 44-53), a history of the collateral, a storage condition of the collateral, or a geolocation of the collateral.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Showalter’s invention to include wherein the attribute is selected from a group consisting of: a condition of the collateral in order to ensure that the deals associated with the collateralization of the portfolio is optimized (Blank: column 14: lines 1-17).





7.	Claim 21 is being rejected under 35 U.S.C 103(a) as being unpatentable over Showalter in view of RPA and further in view of Prasad Datta and US 2001/0044766 to Keyes.
	Regarding claim 21, Showalter discloses the method of claim 19. Showalter does not disclose, Keyes in the same field of endeavor discloses further comprising constructing a plurality of offset collateral items for valuing the collateral using a similarity clustering algorithm based on an attribute of the collateral (At least: [0079], [0081], [0105], [0102]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Showalter’s invention to include further comprising constructing a plurality of offset collateral items for valuing the collateral using a similarity clustering algorithm based on an attribute of the collateral in order to provide a system that facilitates accurate valuation of a large number of financial instruments in a short period of time and understand the associated probabilities of return for a given bid (Keyes: [0005]).

                                                            CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/14/2022